Support for rural development by the EAFRD - Voluntary modulation of direct payments under the CAP (debate)
The next item is the joint debate on:
the report by Mr Mulder, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) C6-0237/2006;
the report by Mr Goepel, on behalf of the Committee of Agriculture and Rural Development, on the proposal for a Council regulation laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending Regulation (EC) 1290/2005 C6-0235/2006.
Mr President, according to the agenda, we were supposed to be able to have, and conclude, a debate about both Mr Mulder's report and my own this morning, before having the opportunity to vote on them.
We now have exactly 18 minutes until voting time. It is completely unfair to our farmers and agriculturalists to begin a debate of this nature and then perhaps conclude such an important subject as the 20% voluntary modulation - in other words, a policy whereby one-fifth of the existing direct payments to farmers are to be transferred or reduced - with some form of contingency vote this afternoon.
I request that this debate be postponed until November.
(Applause)
Are you asking for the debate or the vote to be postponed?
Mr President, when are we to have this debate? Surely not now, in the 15 minutes that remain? On behalf of my group and of my fellow MEPs, I would like to bring forward a motion for the postponement of the debate. I do realise that under the rules of procedure such a motion must be brought forward at least 24 hours before the debate, but 24 hours before the debate I was unaware that Parliament would not be keeping to its agenda.
(Applause)
(EL) Mr President, on behalf of the Socialist Group in the European Parliament, we absolutely support the proposal by the rapporteur, Mr Goepel, for the debate and vote to be postponed until plenary in November.
(DA) Mr President, I am deputising today for Mr Mulder, who is unable to be with us for personal reasons, and I would very much like, on behalf of my group too, to support Mr Goepel's proposal. At the same time, I would like to direct some criticism at the Presidency. It is absolutely outrageous that this extremely important issue - which we needed to be able to deal with this week, partly from the point of view of timing considerations - should now be mishandled in this way and dealt with like this. I therefore support Mr Goepel's proposal to postpone both the debate and the vote.
Mr President, I support Mrs Batzeli, Mr Goepel and Mr Busk. This is a very important debate: it is about the whole future of the common agricultural policy. It concerns all the countries in the European Union, but none more than the United Kingdom. As we have to catch planes this afternoon, it is simply impossible to debate it now. We really need to postpone the debate and the vote until November. I hope you will accept that situation.
(DE) Mr President, on behalf of my group, too, I would like to support the rapporteur's motion. Looking at the report, even the uninitiated would be able to tell that what we are dealing with here is rather a formal matter. Behind this facade, however, as Mr Parish has already pointed out, lies the fundamental consideration of the funding of agricultural policy in the coming years and the position of Parliament on this issue. For this reason, we must debate this issue at a proper time when there is sufficient time available so to do. We cannot dismember this issue in this way.
I therefore support this motion and ask that you agree to it and that you inform the Bureau of the significance of this dispute. Perhaps the Bureau was not already aware of it.
(PT) Mr President, I should just like to say that I agree with the proposal to postpone this debate and the vote until November, for the reasons mentioned, that is to say, because it is too important an issue to be dealt with in a hurry in 15 minutes or a little more.
(DE) Mr President, firstly, I would ask that we simply vote on this motion so that you then also have the recommendation of this House. Furthermore, we could vote solely about postponement. The decision as to when this subject is put on the agenda again is of course a matter for the Conference of Presidents and ultimately for the entire House. Personally speaking, however, I would be in favour of postponing both. Perhaps we could vote, and then you would see the clear will of the House.
(DE) Mr President, I would like to endorse the rapporteur's motion as well as what Mr Swoboda has said. As rapporteur on financial planning, I would also point out that this ill-starred proposal is based on the conclusions of the European Council and that the Commission was obliged to come up with a proposal for this so-called voluntary modulation.
In the course of the financial planning negotiations we explicitly reserved our position for the legislative process. That is exactly what the rapporteur is now observing. Given the significance of this matter, I find it reasonable to ask the Council to be represented at the next debate after any postponement and to confirm to us that this will be the case.
(PL) On behalf of the Union for Europe of the Nations Group, I simply wanted to say that I also fully endorse Mr Goepel's suggestion. These are important reports and they deserve to be debated in a serious setting, not under the present circumstances. I fully support Mr Goepel.
I am convinced by the arguments. I propose, as President of this sitting, that we change the agenda by withdrawing the joint debate on the reports by Mr Mulder and Mr Goepel.
(Parliament agreed to withdraw the two reports from that day's agenda)
Mr President, I would like to offer my sincere thanks to all the political parties and groups.
(Applause and laughter)
We have reached a reasonable solution. The debate will take place at a more convenient time, under more favourable conditions.
(The sitting was suspended at 11.20 a.m. and resumed at 11.40 a.m.)